 



Exhibit 10.1
BAKER HUGHES INCORPORATED
SUPPLEMENTAL RETIREMENT PLAN
(As Amended and Restated
Effective January 1, 2005)

 



--------------------------------------------------------------------------------



 



BAKER HUGHES INCORPORATED
SUPPLEMENTAL RETIREMENT PLAN
TABLE OF CONTENTS

                      Page ARTICLE I DEFINITIONS AND CONSTRUCTION     1  
1.01
  Definitions     1  
1.02
  Number and Gender     6  
1.03
  Headings     6  
 
            ARTICLE II PARTICIPATION     6  
 
           
2.01
  Eligibility     6  
2.02
  Commencement of Participation     6  
2.03
  Cessation of Participation Upon Plan Administrator Determination     7  
2.04
  Suspension of Participation Due to Certain Distributions     7  
 
            ARTICLE III PARTICIPANT DEFERRALS     7  
 
           
3.01
  Amount of Participant Deferrals     7  
3.02
  Participant Deferral Elections     8  
3.03
  Period of Effectiveness of Participant Deferral Elections     8  
3.04
  Changes to Participant Deferral Election     8  
3.05
  Cancellation of Participant Deferral Election     8  
3.06
  Time and Form of Payment Specified in Participant Deferral Election     9  
3.07
  Irrevocable Change of Election of Time and/or Form of Payment for
Grandfathered Amounts     9  
3.08
  Change of Time and Form of Payment for Amounts Other Than Grandfathered
Amounts     9  
3.09
  Suspension of Participant Deferrals Due to Withdrawal for Unforeseeable
Financial Emergency     10  
 
           
 
            ARTICLE IV COMPANY DEFERRALS     10  
 
           
4.01
  Company Matching Deferrals     10  
4.02
  Company Base Thrift Deferrals     11  
4.03
  Company Pension Deferrals     11  
4.04
  Company Discretionary Deferrals     11  
4.05
  Time and Form of Payment Elections for Company Deferrals     11  
 
            ARTICLE V VALUATION OF ACCOUNTS     11  
 
            ARTICLE VI DEEMED INVESTMENT OF FUNDS     12  
 
            ARTICLE VII DETERMINATION OF VESTED INTEREST AND FORFEITURES     13
 

 -i-

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
7.01
  Vested Interest     13  
7.02
  Forfeitures     13  
 
           
 
            ARTICLE VIII ACCELERATED DISTRIBUTIONS     13  
8.01
  Restrictions on In-Service Distributions and Loans     13  
8.02
  Emergency Benefit     13  
 
            ARTICLE IX PAYMENT OF BENEFITS     14  
 
           
9.01
  Amount of Benefit     14  
9.02
  Time of Payment of Grandfathered Amounts     14  
9.03
  Time of Payment of Amounts Other Than Grandfathered Amounts     14  
9.04
  Alternative Forms of Benefit Payments     15  
9.05
  Accelerated Pay-Out of Certain Grandfathered Amounts     15  
9.06
  Designation of Beneficiaries     16  
9.07
  Payment of Benefits     16  
9.08
  Unclaimed Benefits     16  
9.09
  Plan Administrator Determination of Pay-Out of Certain Benefits     16  
9.10
  Statutory Benefits     17  
9.11
  Payment to Alternate Payee Under Domestic Relations Order     17  
 
            ARTICLE X ADMINISTRATION OF THE PLAN     17  
 
           
10.01
  Plan Administrator     17  
10.02
  Resignation and Removal     17  
10.03
  Records and Procedures     18  
10.04
  Self-Interest of Plan Administrator     18  
10.05
  Compensation and Bonding     18  
10.06
  Plan Administrator Powers and Duties     18  
10.07
  Reliance on Documents, Instruments, etc     19  
10.08
  Claims Review Procedures; Claims Appeals Procedures     19  
10.09
  Company to Supply Information     21  
10.10
  Indemnity     21  
 
            ARTICLE XI ADMINISTRATION OF FUNDS     21  
 
           
11.01
  Payment of Expenses     21  
11.02
  Trust Fund Property     21     ARTICLE XII ADOPTION OF PLAN BY OTHER EMPLOYERS
    22  
 
           
12.01
  Adoption Procedure     22  
12.02
  No Joint Venture Implied     22  

 -ii-

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page ARTICLE XIII NATURE OF THE PLAN AND ESTABLISHMENT OF
THE TRUST     23  
 
           
13.01
  Nature of the Plan     23  
13.02
  Establishment of the Trust     23  
 
            ARTICLE XIV MISCELLANEOUS     24  
 
           
14.01
  Plan Not Contract of Employment     24  
14.02
  Alienation of Interest Forbidden     24  
14.03
  Withholding     24  
14.04
  Amendment and Termination     24  
14.05
  Severability     24  
14.06
  Arbitration     25  
14.07
  2005 and 2006 Section 409A Transition Procedures     25  
14.08
  Compliance With Section 409A     25  
14.09
  Governing Law     25  

 -iii-

 



--------------------------------------------------------------------------------



 



BAKER HUGHES INCORPORATED
SUPPLEMENTAL RETIREMENT PLAN
(As Amended and Restated
Effective January 1, 2005)
ARTICLE I
DEFINITIONS AND CONSTRUCTION
     1.01 Definitions. The words and phrases defined in this Article shall have
the meaning set out in the definition unless the context in which the word or
phrase appears reasonably requires a broader, narrower or different meaning.
     “Account(s)” means all ledger accounts pertaining to a Participant or
former Participant which are maintained by the Plan Administrator or Plan
recordkeeper to reflect the Company’s obligation to the Participant or former
Participant under the Plan. The Plan Administrator or Plan recordkeeper shall
establish the following subaccounts and any additional subaccounts that the Plan
Administrator considers necessary to reflect the entire interest of the
Participant or former Participant under the Plan. Each of the subaccounts listed
below and any additional subaccounts established by the Plan Administrator shall
reflect credits and debits made to such subaccounts for earnings, losses,
distributions and forfeitures
     (a) Participant Deferral Account – the Participant’s or former
Participant’s deferrals, if any, made pursuant to Section 3.01.
     (b) Company Matching Deferral Account – the credits made on behalf of a
Participant or former Participant pursuant to Section 4.01.
     (c) Company Base Thrift Deferral Account – the credits made on behalf of a
Participant or former Participant, if any, made pursuant to Section 4.02.
     (d) Company Pension Deferral Account – the credits made on behalf of a
Participant or former Participant, if any, made pursuant to Section 4.03.
     (e) Company Discretionary Deferral Account – the credits made on behalf of
a Participant or former Participant, if any, made pursuant to Section 4.04.
     The Plan Administrator or Plan recordkeeper shall also maintain records
that reflect a Participant’s or former Participant’s Grandfathered Amounts.
     “Affiliate” means any entity which is a member of the same controlled group
of corporations within the meaning of section 414(b) of the Code or which is a
trade or business (whether or not incorporated) which is under common control
(within the

1



--------------------------------------------------------------------------------



 



meaning of section 414(c) of the Code), which is a member of an affiliated
service group (within the meaning of section 414(m) of the Code) with Baker
Hughes.
     “Annual Incentive Plan” means Baker Hughes Incorporated 1995 Employee
Annual Incentive Compensation Plan, as amended from time to time, any guidelines
issued pursuant to such plan, and any other incentive compensation plans adopted
by the Company from time to time which are in replacement of or in addition to
such plan.
     “Baker Hughes” means Baker Hughes Incorporated, a Delaware corporation.
     “Base Compensation” means a Participant’s base salary or wages measured on
an annual basis (as defined in section 3401(a) of the Code for purposes of
federal income tax withholding) from the Company, modified by including any
portion thereof that such Participant could have received in cash in lieu of
(a) Participant Deferrals pursuant to Section 3.01 or (b) elective contributions
made on his behalf by the Company pursuant to a qualified cash or deferred
arrangement described in section 401(k) of the Code and any elective
contributions under a cafeteria plan described in section 125, and modified
further by excluding any bonus; incentive compensation; commissions; expense
reimbursements or other expense allowances; fringe benefits (cash and noncash);
moving expenses; deferred compensation (other than (a) Participant Deferrals
pursuant to Section 3.01 or (b) elective contributions to the Company’s
qualified cash or deferred arrangement described in section 401(k) of the Code);
welfare benefits as defined in the Employee Retirement Income Security Act of
1974, as amended; overtime pay; special performance compensation amounts and
severance compensation. Solely for purposes of Section 3.01(b) of the Plan,
notwithstanding any other provisions of the Plan, for the 2005 Plan Year, the
term “Base Compensation” shall include the Participant’s Bonus payable during
the Plan Year other than the portion of such Bonus that is deferred pursuant to
Section 3.01(a) of the Plan.
     “Beneficial Owner”or “Beneficial Ownership” shall have the meaning ascribed
to the term in Rule 13d-3 of the General Rules and Regulations under the
Exchange Act.
     “Board” means the Board of Directors of Baker Hughes.
     “Bonus” means each incentive bonus, if any, paid in cash by the Company to
or for the benefit of an Employee for services rendered or labor performed while
an Employee. Annual bonuses are generally paid with respect to a completed
fiscal year by the Company to its employees pursuant to the Annual Incentive
Plan. An Employee’s Bonus shall be determined by including any portion thereof
that such Employee could have received in cash in lieu of (a) any Participant
Deferrals pursuant to Section 3.01 or (b) elective contributions made on his
behalf by the Company pursuant to a qualified cash or deferred arrangement (as
defined in section 401(k) of the Code) or pursuant to a plan maintained under
section 125 of the Code.
     “Code”means the Internal Revenue Code of 1986, as amended from time to
time.
     “Committee” means the Administrative Committee or the Investment Committee
that may be appointed by the Board as a Plan Administrator.

2



--------------------------------------------------------------------------------



 



     “Company” means Baker Hughes or an Employer.
     “Company Base Thrift Deferrals” means credits to a Participant’s Account
pursuant to Section 4.02.
     “Company Deferrals” means, collectively or individually, any of the
deferrals made by the Company pursuant to Sections 4.01, 4.02, 4.03 and 4.04.
     “Company Discretionary Deferrals” means credits, if any, to a Participant’s
Account pursuant to Section 4.04.
     “Company Matching Deferrals” means credits to a Participant’s Account
pursuant to Section 4.01.
     “Company Pension Deferrals” means credits to a Participant’s Account
pursuant to Section 4.03.
     “Deferral Period” means the period of deferral selected by a Participant
pursuant to Section 3.06 or Section 4.05.
     “Domestic Relations Order” has the meaning ascribed to that term in section
414(p) of the Code.
     “Eligible Employee” means any individual who, on the date he commences
participation in the Plan, is employed by the Company on the active payroll and
who is also an executive salary grade system employee (under the Company’s then
current payroll system categories), or any comparable executive designations in
any system that replaces the executive salary grade system. Once an individual
commences participation in the Plan, he may continue participation even if his
payroll system status changes to a level that is below the executive salary
grade system, provided that the individual continues to remain a member of a
select group of management or a highly compensated employee, as determined by
the Plan Administrator.
     “Employer” means any Affiliate that adopts the Plan pursuant to the
provisions of Article XII.
     “Entry Date” means the first day of each Plan Year.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act.
     “Funds” means the investment funds designated from time to time for the
deemed investment of Accounts pursuant to Article VI.
     “Grandfathered Amounts” means amounts credited under the Plan that were
earned and vested as of December 31, 2004, within the meaning of Section 409A
and earnings and losses thereon.

3



--------------------------------------------------------------------------------



 



     “Ineligible Pension Plan Compensation” means with respect to each
Participant and each payroll period, the amount of the Participant’s
compensation not taken into account under the Pension Plan benefit formula
solely because (a) such Participant deferred such compensation as a Participant
Deferral pursuant to Section 3.01 and/or (b) such compensation exceeded the
maximum dollar limitation of section 401(a)(17) of the Code.
     “Ineligible Thrift Plan Compensation” means with respect to each
Participant and each payroll period, the amount of such Participant’s
compensation for such payroll period that is not considered “Compensation” under
the Thrift Plan for such payroll period solely because (a) such Participant
deferred such compensation as a Participant Deferral pursuant to Section 3.01
and/or (b) such compensation exceeded the maximum dollar limitation of section
401(a)(17) of the Code.
     “Participant” means each Eligible Employee who has met the eligibility
requirements for participation in the Plan specified in Section 2.01.
     “Participant Deferral” means any deferral made by a Participant pursuant to
Section 3.01.
     “Pay” means the sum of a Participant’s Base Compensation and Bonus.
     “Pension Plan” means the Baker Hughes Incorporated Pension Plan, as amended
from time to time.
     “Person” shall have the meaning ascribed to the term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof, except that the term shall not
include (a) the Company or any of its Affiliates, (b) a trustee or other
fiduciary holding Company securities under an employee benefit plan of the
Company or any of its Affiliates, (c) an underwriter temporarily holding
securities pursuant to an offering of those securities or (d) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.
     “Plan” means the Baker Hughes Incorporated Supplemental Retirement Plan, as
amended from time to time.
     “Plan Administrator” means Baker Hughes, acting through its delegates. Such
delegates shall include the Administrative Committee, the Investment Committee
and any individual Plan Administrator appointed by the Board with respect to the
employee benefit plans of Baker Hughes and its Affiliates, each of which shall
have the duties and responsibilities assigned to it from time to time by the
Board. As used in the Plan, the term “Plan Administrator” shall refer to the
applicable delegate of Baker Hughes as determined pursuant to the actions of the
Board.
     “Plan Year” means the twelve-consecutive month period commencing January 1
of each year.

4



--------------------------------------------------------------------------------



 



     “Retirement” means the Employee’s voluntary termination of his employment
when the Employee has attained at least 55 years of age and has at least ten
(10) years of service with the Company and the Affiliates.
     “Retirement Date” means a Participant’s or former Participant’s “Retirement
Date” as defined under the Thrift Plan.
     “Section 409A” means section 409A of the Code and the Department of
Treasury rules and regulations issued thereunder.
     “Separation from Service” has the meaning ascribed to that term in
Section 409A.
     “Specified Employee” means as of any date, a person who was an employee of
the Company or any Affiliate on the preceding December 31.
     “Termination of Employment” means, with respect to each Participant or
former Participant, the termination of such Participant’s or former
Participant’s employment with the Company and all Affiliates for any reason
whatsoever.
     “Thrift Plan” means the Baker Hughes Incorporated Thrift Plan, as amended
from time to time.
     “Trust” means the trust, if any, established under the Trust Agreement.
     “Trust Agreement” means the agreement, if any, entered into between the
Company and the Trustee pursuant to Article XIII, as amended from time to time.
     “Trust Fund” means the funds and properties, if any, held pursuant to the
provisions of the Trust Agreement, together with all income, profits, and
increments thereto.
     “Trustee” means the trustee or trustees qualified and acting under the
Trust Agreement at any time.
     “Unforeseeable Financial Emergency” means a severe financial hardship of
the Participant resulting from an illness or accident of the Participant or of
the Participant’s spouse or dependent (as defined in section 152(a) of the
Code), loss of the Participant’s property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance),
or other similar extraordinary and unforeseeable circumstance arising as a
result of events beyond the control of the Participant. The circumstances that
will constitute an Unforeseeable Financial Emergency will depend upon the facts
of each case, but, in any case, payment may not be made to the extent that the
emergency is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Participant’s assets, to the
extent the liquidation of such assets will not itself cause severe financial
hardship. Such foreseeable needs for funds as the desire to send a Participant’s
child to college or to purchase a home will not be considered to be
unforeseeable emergencies. Whether an

5



--------------------------------------------------------------------------------



 



Unforeseeable Financial Emergency exists and the amount reasonably needed to
satisfy the emergency will be determined by the Committee.
     “Vested Interest” means the portion of a Participant’s or former
Participant’s Accounts which, pursuant to the Plan, is nonforfeitable.
     1.02 Number and Gender. Wherever appropriate herein, words used in the
singular shall be considered to include the plural and words used in the plural
shall be considered to include the singular. The masculine gender, where
appearing in the Plan, shall be deemed to include the feminine gender.
     1.03 Headings. The headings of Articles and Sections herein are included
solely for convenience, and if there is any conflict between such headings and
the text of the Plan, the text shall control.
ARTICLE II
PARTICIPATION
     2.01 Eligibility.
     (a) Each Eligible Employee shall be eligible to become a Participant for a
Plan Year by electing to make Participant Deferrals pursuant to Section 3.01(a).
     (b) Each Eligible Employee who is a participant in the Thrift Plan during a
Plan Year shall be eligible to become a Participant for such Plan Year by
electing to make Participant Deferrals pursuant to Section 3.01(b).
     (c) Each Eligible Employee who is a participant in the Thrift Plan during a
Plan Year shall be a Participant for such Plan Year with respect to Company
Deferrals pursuant to Section 4.02.
     (d) Each Eligible Employee who is a participant in the Pension Plan during
a Plan Year shall be a Participant of the Plan for such Plan Year with respect
to Company Deferrals pursuant to Section 4.03.
     (e) Notwithstanding any other provision of the Plan, in the case of a
person who is not a Participant on the date of the adoption of this Agreement,
such person shall not be eligible to participate in the Plan until the Plan
Administrator selects him or her for participation in the Plan.
     2.02 Commencement of Participation. Prior to each Entry Date, the Plan
Administrator shall notify those Eligible Employees who are determined by the
Plan Administrator to be eligible to participate in the Plan as of such Entry
Date. Any such Eligible Employee may elect to make Participant Deferrals
beginning on such Entry Date by effecting, prior to such Entry Date and within
the time period prescribed by the Plan Administrator, the Participant Deferral
election in the form prescribed by the Plan Administrator. Notwithstanding any
provision herein to the contrary, an Eligible Employee who first becomes an
Eligible Employee on other than the first day of a Plan Year may elect to make
Participant Deferrals

6



--------------------------------------------------------------------------------



 



commencing on the date the Plan Administrator selects him for participation in
the Plan by effecting, prior to or within 30 days after the date he first
becomes eligible to participate and within the time period prescribed by the
Plan Administrator, the Participant Deferral election in the form prescribed by
the Plan Administrator.
     2.03 Cessation of Participation Upon Plan Administrator Determination.
Notwithstanding any provision herein to the contrary, an Eligible Employee who
has become a Participant of the Plan shall cease to be entitled to make
Participant Deferrals hereunder or receive credits under Article IV effective as
of any date designated by the Plan Administrator. Any such Plan Administrator
action shall be communicated to the affected individual prior to the effective
date of such action. Any such Eligible Employee may again become entitled to
make Participant Deferrals hereunder and to receive credits under Article IV
beginning on any subsequent Entry Date selected by the Plan Administrator in its
sole discretion.
     2.04 Suspension of Participation Due to Certain Distributions. To the
extent and for the period of time specified in Section 3.09, a Participant’s
participation in the Plan shall be suspended upon his making a withdrawal under
Section 8.02.
ARTICLE III
PARTICIPANT DEFERRALS
     3.01 Amount of Participant Deferrals.
     (a) A Participant meeting the eligibility requirements of Section 2.01(a)
may, prior to the applicable Plan Year:
     (i) elect to defer an integral percentage of from 1% to 60% of his Base
Compensation for the Plan Year; and/or
     (ii) elect to defer an integral percentage of from 1% to 100% of his Bonus
earned during the Plan Year.
     Notwithstanding the foregoing, with respect to an Eligible Employee who
first becomes a Participant on a date other than an Entry Date, any such
Participant Deferrals pursuant to Section 3.01(a)(i) shall apply only for the
portion of such Plan Year commencing with the date he first becomes a
Participant and ending on the last day of such Plan Year. An Eligible Employee
who first becomes a Participant during a Plan Year may not elect to defer any
portion of his Bonus earned during such Plan Year.
     (b) If a Participant’s “Before-Tax Contributions” under the Thrift Plan are
reduced as a result of the limitations contained in sections 401(a)(17) and
402(g) of the Code and a Participant meets the eligibility requirements of
Section 2.01(b), the Participant may elect for a Plan Year to defer an integral
percentage of from 0% to 50% of the difference between his Base Compensation and
the amount the Participant elected to defer in Section 3.01(a)(i).
Notwithstanding the foregoing, any such Participant Deferrals pursuant to this
Section 3.01(b) shall be determined based upon the Participant’s elections with
respect to “Before-Tax Contributions” under the Thrift Plan

7



--------------------------------------------------------------------------------



 



in effect on December 31 immediately prior to such Plan Year (or on the first
day the Participant became a “Participant” of the Thrift Plan during such Plan
Year, if later). If a Participant reduces his “Before-Tax Contributions” under
the Thrift Plan during a Plan Year, any attendant decrease in his Participant
Deferrals under Section 3.01(b) will not be recognized under the Plan to the
extent that the decrease exceeds the amount of the limitation applicable to the
Participant for the Plan Year under section 402(g) of the Code.
     3.02 Participant Deferral Elections. Pay for a Plan Year that is not
deferred pursuant to an election under Sections 3.01(a) and (b) shall be
received by such Participant in cash. A Participant’s election to defer an
amount of his Pay pursuant to this Section shall be made by effecting, in the
form prescribed by the Plan Administrator, a Participant Deferral election
pursuant to which the Participant authorizes the Company to reduce his Pay in
the elected amount and the Company, in consideration thereof, agrees to credit
an equal amount to his Participant Deferral Account maintained under the Plan.
The reduction in a Participant’s Pay pursuant to his Participant Deferral
election shall be effected by Pay reductions each payroll period as determined
by the Plan Administrator following the effective date of such election.
Participant Deferrals made by a Participant shall be credited to his Participant
Deferral Account as of a date determined in accordance with procedures
established from time to time by the Plan Administrator; provided, however, that
such Participant Deferrals shall be credited to his Participant Deferral Account
no later than 30 days after the date upon which the Pay deferred would have been
received by such Participant in cash had he not elected to defer such amount
pursuant to Section 3.01.
     3.03 Period of Effectiveness of Participant Deferral Elections. A
Participant Deferral election pursuant to Sections 3.01(a) and (b) shall become
effective as of the Entry Date (or later initial eligibility date, if
applicable) which is on or after the date the election is effected by the
Participant. With respect to an Eligible Employee who first becomes a
Participant on other than an Entry Date, any such Participant Deferrals pursuant
to Sections 3.01(a)(i) or 3.01(b) shall apply only to Base Compensation earned
during such Plan Year commencing after his deferral election for such Plan Year.
A Participant Deferral election pursuant to Section 3.01(a)(ii) shall become
effective as of the first day of the Plan Year following the date the election
is effected by the Participant. A Participant Deferral election shall remain in
force and effect for the entire (or partial, if applicable) Plan Year to which
such election relates. A Participant Deferral election shall be made for each
Plan Year, or partial Plan Year, in which the Participant is eligible to
participate. Plan provisions to the contrary notwithstanding, a Participant
Deferral election shall be suspended during any period of unpaid leave of
absence from the Company.
     3.04 Changes to Participant Deferral Election. A Participant who makes a
Participant Deferral election may change his election for future Participant
Deferrals as of the Entry Date of any subsequent Plan Year, by effecting such
change in the annual election prior to the Entry Date of such Plan Year, in the
form and within the time period prescribed by the Plan Administrator. Any such
change shall be effective as of the Entry Date of such Plan Year.
     3.05 Cancellation of Participant Deferral Election. A Participant who has
made a Participant Deferral election may cancel his election for future
Participant Deferrals, as of the Entry Date of any subsequent Plan Year, by
effecting such cancellation in the annual election

8



--------------------------------------------------------------------------------



 



prior to the Entry Date of such Plan Year, in the form and within the time
period prescribed by the Plan Administrator. Any such change shall be effective
as of the Entry Date of such Plan Year. A Participant who so cancels his
Participant Deferral election may again make a new Participant Deferral election
for a subsequent Plan Year, if he satisfies the eligibility requirements set
forth in Section 2.01, by effecting a new Participant Deferral election prior to
the Entry Date of such Plan Year, in the form and within the time period
prescribed by the Plan Administrator.
     3.06 Time and Form of Payment Specified in Participant Deferral Election. A
Participant Deferral election shall indicate the applicable time and form of
payment, as provided in Sections 9.02, 9.03 and 9.04 for the Pay deferred under
the election for such Plan Year and the net income (or net loss) allocated with
respect thereto. Such time and form of payment election for such Plan Year shall
also apply to any Company Deferrals for such Plan Year and the net income (or
net loss) allocated with respect thereto. Each Participant’s Accounts shall be
divided into subaccounts to reflect the Participant’s various elections
respecting time and form of payment. Notwithstanding the foregoing, with respect
to the portion of a Participant’s Account attributable to the amount, if any,
credited to his Account on December 31, 1994, under the Plan as in effect
immediately prior to the January 1, 1995 restatement of the Plan, such portion
and the net income (or net loss) allocated with respect thereto shall be
allocated to a subaccount which shall be payable at the time and in the form
provided under the Plan as in effect immediately prior to such restatement. In
accordance with procedures established by the Plan Administrator, a Participant
may elect to have his Account or subaccount balance paid or commence to be paid
(i) upon the expiration of a specified term following the Participant’s
Separation from Service, (ii) as soon as administratively practicable after
December 31 of the Plan Year in which the Participant’s Separation From Service
occurs, (iii) on a date specified by the Participant that is at least 18 months
following the end of the Plan Year for which the deferral election is made, or
(iv) upon the earlier to occur of the date specified in clause (iii) or the date
specified in clause (ii) (the “Deferral Period”). The Plan Administrator is
authorized to establish written guidelines concerning limitations on the number
of subaccounts respecting time and form of payment that may be maintained under
the Plan for any given Participant. Any such written guidelines shall be deemed
to be incorporated by reference in the Plan. Once an election as to time and
form of payment has been made for a Plan Year, the election may not be changed
by the Participant or former Participant except as specified in Section 3.07.
     3.07 Irrevocable Change of Election of Time and/or Form of Payment for
Grandfathered Amounts. In accordance with procedures established by the Plan
Administrator, a Participant or former Participant may make a one-time
irrevocable election to change the time and/or form of payment he previously
selected for all of the Grandfathered Amounts credited to his Account. Any such
change election must be made no later than 18 months before the date on which
such amounts were scheduled to be paid or commence to be paid under the
Participant’s or former Participant’s original election. In addition, any such
change election may not provide for a payment or commencement of payment that is
earlier than 18 months after the date on which the change election is made. For
purposes of calculating the 18-month period, such period will commence on the
first day of the month immediately following the month in which the election is
made.

9



--------------------------------------------------------------------------------



 



     3.08 Change of Time and Form of Payment for Amounts Other Than
Grandfathered Amounts. In accordance with procedures established by the Plan
Administrator, a Participant or former Participant may make an election to
change the time and/or form of payment he previously selected for the amounts
credited to his Account other than Grandfathered Amounts. Any such change
election must be made no later than 12 months before the date on which such
amounts were scheduled to be paid or commence to be paid under the Participant’s
or former Participant’s original election. In addition, any such change election
may not provide for a payment or commencement of payment that is earlier than
five years after the date on which the amounts were originally scheduled to be
paid or commence to be paid. For purposes of this Section 3.08, installment
payments shall be treated as a single payment.
     3.09 Suspension of Participant Deferrals Due to Withdrawal for
Unforeseeable Financial Emergency. Upon written petition of a Participant, in
the event that the Plan Administrator determines in its sole discretion that
such Participant has suffered an Unforeseeable Financial Emergency or that such
Participant will, absent termination of such Participant’s Participant Deferral
election then in effect, suffer an Unforeseeable Financial Emergency, then the
Participant Deferral election of such Participant then in effect, if any, shall
be terminated as soon as administratively practicable after such determination.
A Participant whose Participant Deferral election has been so terminated may
again make a new Participant Deferral election for a subsequent Plan Year that
commences at least twelve months after the effective date of such termination,
if he satisfies the eligibility requirements set forth in Section 2.01 and by
effecting a new Participant Deferral election for such Plan Year, in the form
and within the time period prescribed by the Plan Administrator.
ARTICLE IV
COMPANY DEFERRALS
     4.01 Company Matching Deferrals. For the 2005 Plan Year, for each payroll
period, the Company shall defer on a Participant’s behalf an amount equal to
four percent of the Participant’s Participant Deferrals made pursuant to
Section 3.01(a). For the 2005 Plan Year, the Company shall defer on the
Participant’s behalf an amount equal to four percent of the Base Compensation
with respect to which the Participant’s Participant Deferral pursuant to
Section 3.01(b) is made. For the 2005 Plan Year Company Matching Deferrals made
on a Participant’s behalf pursuant to this Section 4.01 shall be credited to
such Participant’s Company Matching Deferral Account as of the date the
corresponding Participant Deferral is credited to the Participant’s Account.
     For the 2006 and subsequent Plan Years the Company shall make a Company
Matching Deferral on behalf of a Participant who elects to defer pursuant to
Section 3.01(a) or Section 3.01(b) an amount equal (A) minus (B) where (A) is
four percent of the Participant’s Base Compensation and Bonus for the Plan Year
(whether or not deferred under the Plan or the Thrift Plan) and (B) is the
amount of matching contributions made for the Participant for the Plan Year
under the Thrift Plan. For the 2006 and subsequent Plan Years, Company Matching
Deferrals made on a Participant’s behalf pursuant to this Section 4.01 shall be
credited to such Participant’s Company Matching Deferral Account in one or more
installments, as determined by the Plan Administrator, as of a date or dates
within the Plan Year.

10



--------------------------------------------------------------------------------



 



     4.02 Company Base Thrift Deferrals. For each payroll period, the Company
shall defer an amount on behalf of each Participant who is entitled to an
allocation of “Company Base Contributions” under the Thrift Plan for such
payroll period. The amount of each such Company Deferral shall be a percentage
of the Participant’s Ineligible Thrift Plan Compensation, if any, for such
payroll period, with such percentage being equal to the percentage utilized
under the Thrift Plan to determine the Participant’s “Company Base Contribution”
for such payroll period under the Thrift Plan. Company Base Thrift Deferrals on
behalf of a Participant pursuant to this Section 4.02 shall be credited to such
Participant’s Company Base Thrift Deferral Account in accordance with the
procedures established from time to time by the Plan Administrator.
     4.03 Company Pension Deferrals. For each payroll period, the Company shall
defer an amount on behalf of each Participant equal to the percentage of such
Participant’s Ineligible Pension Plan Compensation, if any, for such payroll
period. Company Pension Deferrals on behalf of a Participant pursuant to this
Section 4.03 shall be credited to such Participant’s Company Pension Deferral
Account in accordance with the procedures established from time to time by the
Plan Administrator.
     4.04 Company Discretionary Deferrals. As of any date selected by the
Company, the Company may credit a Participant’s Company Discretionary Deferral
Account with Company Discretionary Deferrals in such amount, if any, as the
Company shall determine in its sole discretion. Such credits may be made on
behalf of some Participants but not others, and such credits may vary in amount
among individual Participants.
     4.05 Time and Form of Payment Elections for Company Deferrals. A
Participant who does not have a time and form of payment election in effect
pursuant to Section 3.06 for a given Plan Year shall make a time and form of
payment election, as provided in Sections 9.03 and 9.04, for Company Base Thrift
Deferrals, Company Pension Deferrals, and Company Discretionary Deferrals for
such Plan Year. Such election shall be made in accordance with the same
procedures as apply to Participant Deferral elections under Section 3.06. A
Participant who had made a time and form of payment election pursuant to this
Section 4.05 may change his election for future Company Base Thrift Deferrals,
Company Pension Deferrals, and Company Discretionary Deferrals as of the Entry
Date of any subsequent Plan Year, by effecting a new election prior to the Entry
Date of such Plan Year, in the form and within the time period prescribed by the
Plan Administrator. Each Participant’s Accounts shall be divided into
subaccounts to reflect the Participant’s various elections respecting time and
form of payment. Once an election as to time and form of payment has been made
for a Plan Year, the election may not be changed by the Participant or former
Participant except as specified in Section 3.07, or Section 3.08, as applicable.
ARTICLE V
VALUATION OF ACCOUNTS
     All amounts allocated to the Accounts of Participants shall be deemed to be
invested as of the date of such allocation, and the balance of each Account
shall reflect the result of daily pricing of the assets in which such Account is
deemed to be invested from the time of such allocation until the time of
distribution.

11



--------------------------------------------------------------------------------



 



ARTICLE VI
DEEMED INVESTMENT OF FUNDS
     Participant’s and former Participant’s Accounts shall be deemed to be
credited with earnings and losses. For the purpose of determining the earnings
or losses to be credited to the Participant’s or former Participant’s Accounts
under the Plan, the Plan Administrator shall assume that the Participant’s or
former Participant’s Accounts are invested in units or shares of the Funds in
the proportions selected by the Participant or former Participant in accordance
with procedures established by the Plan Administrator. This amount accrued by
the Plan Administrator as additional deferred compensation shall be a part of
the Company’s obligation to the Participant or former Participant. The
determination of deemed earnings and losses on amounts deemed credited to the
Participant’s or former Participant’s Account shall in no way affect the ability
of the general creditors of the Company to reach the assets of the Company
(including any rabbi trust maintained in connection with the Plan) in the event
of the insolvency or bankruptcy of the Company or place the Participants or
former Participants in a secured position ahead of the general creditors of the
Company. Although a Participant’s or former Participant’s investment selections
made in accordance with the terms of the Plan and such procedures as may be
established by the Plan Administrator shall be relevant for purposes of
determining the Company’s obligation to the Participant or former Participant
under the Plan, there is no requirement that any assets of the Company
(including those held in any rabbi trust) shall be invested in accordance with
the Participant’s or former Participant’s investment selections.
     Each Participant or former Participant shall designate, in accordance with
the procedures established from time to time by the Plan Administrator, the
manner in which the amounts allocated to his Accounts shall be deemed to be
invested from among the Funds made available from time to time for such purpose
by the Plan Administrator. Such Participant or former Participant may designate
one of such Funds for the deemed investment of all such amounts allocated to his
Accounts or he may split the deemed investment of such amounts allocated to his
Accounts among such Funds in such increments as the Plan Administrator may
prescribe. If a Participant or former Participant fails to make a proper
designation, then his Accounts shall be deemed to be invested in the Fund or
Funds designated in a uniform and nondiscriminatory manner by the Plan
Administrator from time to time.
     A Participant may change his deemed investment designation for future
deferrals to be allocated to his Accounts. Any such change shall be made in
accordance with the procedures established by the Plan Administrator, and the
frequency of such changes may be limited by the Plan Administrator.
     A Participant or former Participant may elect to convert his deemed
investment designation with respect to the amounts already allocated to his
Accounts. Any such conversion shall be made in accordance with the procedures
established by the Plan Administrator, and the frequency of such conversions may
be limited by the Plan Administrator.

12



--------------------------------------------------------------------------------



 



ARTICLE VII
DETERMINATION OF VESTED INTEREST AND FORFEITURES
     7.01 Vested Interest. A Participant or former Participant shall have a 100%
Vested Interest in amounts credited to his Participant Deferral Account and his
Company Matching Deferral Account at all times. A Participant or former
Participant shall have a Vested Interest in the amounts credited to his Company
Base Thrift Deferral Account and Company Discretionary Deferral Account equal to
his nonforfeitable interest in his “Company Non-Matching Accounts” under the
Thrift Plan. A Participant or former Participant shall have a Vested Interest in
the amounts credited to his Company Pension Deferral Account equal to his
nonforfeitable interest in his account under the Pension Plan. Further, a
Participant or former Participant shall have a 100% Vested Interest in amounts
credited to his Company Base Thrift Deferral Account, Company Pension Deferral
Account, and Company Discretionary Deferral Account upon such Participant’s or
former Participant’s Termination of Employment after attainment of his
Retirement Date or by reason of death.
     7.02 Forfeitures. A Participant or former Participant who incurs a
Termination of Employment with a Vested Interest in amounts credited to his
Company Base Thrift Deferral Account, Company Pension Deferral Account, and
Company Discretionary Deferral Account that is less than 100% (determined after
giving effect to any provision in Section 7.01 that may provide for an increase
in such Participant’s Vested Interest upon a Termination of Employment) shall
forfeit to the Company the nonvested portion of amounts credited to his Company
Base Thrift Deferral Account, Company Pension Deferral Account, and Company
Discretionary Deferral Account as of the date of such Termination of Employment.
ARTICLE VIII
ACCELERATED DISTRIBUTIONS
     8.01 Restrictions on In-Service Distributions and Loans. Except as provided
in Section 8.02, or as elected by a Participant pursuant to Section 3.06 or
Section 4.05 (as such election may be changed pursuant to Section 3.07 or
Section 3.08) Participants shall not be permitted to make withdrawals from, or
to receive distributions under, the Plan while they are employed by the Company
or an Affiliate. Participants shall not, at any time, be permitted to borrow
from the Trust Fund. Except as provided in Sections 8.02 and 14.04, all benefits
under the Plan shall be paid in accordance with the provisions of Article IX.
     8.02 Emergency Benefit. In the event that the Plan Administrator, upon
written petition of a Participant who has not incurred a Termination of
Employment, determines in its sole discretion that such Participant has suffered
an Unforeseeable Financial Emergency, such Participant shall be entitled to a
distribution in an amount not to exceed the lesser of (a) the amount determined
by the Plan Administrator as necessary to meet such Participant’s needs created
by the Unforeseeable Financial Emergency or (b) the then value of such
Participant’s Vested Interest in his Accounts. Such benefit shall be paid in a
single lump sum payment as soon as administratively practicable after the Plan
Administrator has made its determinations with respect to the availability and
amount of such benefit. If a Participant’s Accounts are deemed to be invested in
more than one Fund, such benefit shall be distributed pro rata from

13



--------------------------------------------------------------------------------



 



each Fund in which such Accounts are deemed to be invested. If a Participant’s
Accounts contain more than one distribution subaccount, such benefit shall be
considered to have been distributed, first, from the subaccount with respect to
which the earliest distribution would be made, then, from the subaccount with
respect to which the next earliest distribution would be made, and continuing in
such manner until the amount of such distribution has been satisfied.
ARTICLE IX
PAYMENT OF BENEFITS
     9.01 Amount of Benefit. Upon the expiration of the Deferral Period, the
Participant (or, in the event of the death of the Participant while employed by
the Company or an Affiliate, the Participant’s designated beneficiary) or former
Participant shall be entitled to a benefit equal in value to the Participant’s
or former Participant’s Vested Interest in the balance in his Accounts as of the
date the payment of such benefit is to commence pursuant to Section 9.02
(adjusted for subsequent deemed investment gains or losses in the case of
benefits paid in the form of installments).
     9.02 Time of Payment of Grandfathered Amounts. Payment of a Participant’s
or former Participant’s benefit under Section 9.01 shall be made or shall
commence, with respect to such Participant’s or former Participant’s Accounts,
or with respect to such Participant’s or former Participant’s subaccounts
established pursuant to Section 3.06 and/or Section 4.05 separately and
respectively, as follows. To the extent that the Participant or former
Participant elected to have his Accounts or subaccounts paid upon his
Termination of Employment, the Participant’s or former Participant’s benefit
shall be paid or commence to be paid as soon as administratively practicable
after the last day of the calendar year coincident with or next following the
date the Participant or former Participant incurs a Termination of Employment.
To the extent that the Participant or former Participant elected to have his
Accounts or subaccounts paid after a specified term, the Participant’s or former
Participant’s benefit shall be paid or commence to be paid as soon as
administratively practicable after the expiration of such specified term. With
respect to any portion of a Participant’s or former Participant’s benefit for
which no time of payment election is in effect, payment of such amount shall be
made or commence as soon as administratively practicable after the last day of
the calendar year coincident with or next following the date the Participant or
former Participant incurs a Termination of Employment. A Participant’s or former
Participant’s benefit shall not, however, be paid or commence payment prior to
the date that all Participant Deferrals and Company Deferrals made pursuant to
the Plan have been allocated to such Participant’s or former Participant’s
Accounts.
     9.03 Time of Payment of Amounts Other Than Grandfathered Amounts. Payment
of a Participant’s or former Participant’s benefit under Section 9.01 shall be
made or shall commence, with respect to such Participant’s or former
Participant’s Accounts, or with respect to such Participant’s or former
Participant’s subaccounts established pursuant to Section 3.06 and/or
Section 4.05 separately and respectively, as follows. To the extent that the
Participant or former Participant elected to have his Accounts or subaccounts
paid upon his Separation From Service, the Participant’s or former Participant’s
benefit shall be paid or commence to be paid on the later of (1) the first day
of the month coincident with or next following the date that is six

14



--------------------------------------------------------------------------------



 



months after the date of the Separation From Service or (2) the first day of the
Plan Year next following the date of the Participant’s or former Participant’s
Separation From Service. To the extent that the Participant or former
Participant elected to have his Accounts or subaccounts paid after a specified
term, the Participant’s or former Participant’s benefit shall be paid or
commence to be paid as soon as administratively practicable after the expiration
of such specified term. With respect to any portion of a Participant’s or former
Participant’s benefit for which an election was not made in accordance with
Section 3.06 or Section 4.05, payment of such amount shall be made or commence
on the later of (1) the first day of the month coincident with or next following
the date that is six months after the date of the Participant’s or former
Participant’s Separation From Service or (2) the first day of the Plan Year next
following the date of the Participant’s or former Participant’s Separation From
Service. A Participant’s or former Participant’s benefit shall not, however, be
paid or commence payment prior to the date that all Participant Deferrals and
Company Deferrals made pursuant to the Plan have been allocated to such
Participant’s or former Participant’s Accounts.
     9.04 Alternative Forms of Benefit Payments. A Participant’s or former
Participant’s benefit under Section 9.01 shall be paid, with respect to such
Participant’s or former Participant’s Accounts, or with respect to such
Participant’s or former Participant’s subaccounts established pursuant to
Section 3.06 and/or Section 4.05 separately and respectively, in one of the
following forms irrevocably elected by such Participant or former Participant
pursuant to Section 3.06 and/or Section 4.05:
     (a) A single lump sum payment; or
     (b) Any number (from two to 20 as designated by such Participant or former
Participant) of annual installment payments and, in the event of such
Participant’s or former Participant’s death prior to the receipt of all of the
elected installment payments, the remaining installments shall be paid to such
Participant’s or former Participant’s designated beneficiary as provided in
Section 9.06. The amount of each annual installment shall be computed by
dividing the Vested Interest in the unpaid balance in the Participant’s or
former Participant’s Accounts as of the date of payment of such annual
installment by the number of annual installments remaining.
     With respect to any portion of a Participant’s or former Participant’s
benefit for which an election was not made in accordance with Section 3.06 or
Section 4.05, such amount shall be paid in the form of 15 annual installment
payments to such Participant or former Participant or, in the event of such
Participant’s or former Participant’s death prior to his receipt of all such
installments, to his designated beneficiary as provided in Section 9.06;
provided, however, that the Plan Administrator may, in its sole discretion,
elect to make such benefit payment in any other available form. If a Participant
or former Participant dies prior to the date the payment of his benefit begins
and if no form of payment election is in effect for any portion of such
Participant’s or former Participant’s benefit, such amount shall be paid to the
Participant’s or former Participant’s designated beneficiary in the form
described in the preceding sentence. If a Participant or former Participant dies
prior to the date the payment of his benefit begins with a form of payment
election in effect, then benefit payments shall be made to the Participant’s or
former Participant’s designated beneficiary in the form elected by the
Participant or former Participant.

15



--------------------------------------------------------------------------------



 



     9.05 Accelerated Pay-Out of Certain Grandfathered Amounts. Notwithstanding
any provision in Section 9.03 to the contrary, if a Participant’s or former
Participant’s benefit payments respecting Grandfathered Amounts credited to any
one subaccount established pursuant to Section 3.06 or Section 4.05 are to be
paid in a form other than a single lump sum payment and the aggregate
Grandfathered Amounts credited to such subaccount at the time of commencement of
such payments is less than $50,000, then the Plan Administrator may, in its sole
discretion, elect to cause such Grandfathered Amounts credited to such
subaccount to be paid in a single lump sum payment.
     9.06 Designation of Beneficiaries.
     (a) Each Participant or former Participant shall have the right to
designate the beneficiary or beneficiaries to receive payment of his benefit in
the event of his death. Each such designation shall be made by executing the
beneficiary designation form prescribed by the Plan Administrator and filing
same with the Plan Administrator. Any such designation may be changed at any
time by execution of a new designation in accordance with this Section.
     (b) If no such designation is on file with the Plan Administrator at the
time of the death of the Participant or former Participant or such designation
is not effective for any reason as determined by the Plan Administrator, then
the designated beneficiary or beneficiaries to receive such benefit shall be as
follows:
     (i) If a Participant or former Participant leaves a surviving spouse, his
benefit shall be paid to such surviving spouse;
     (ii) If a Participant or former Participant leaves no surviving spouse, his
benefit shall be paid to such Participant’s or former Participant’s executor or
administrator, or to his heirs at law if there is no administration of such
Participant’s or former Participant’s estate.
     9.07 Payment of Benefits. To the extent the Trust Fund has sufficient
assets, the Trustee shall pay benefits to Participants or former Participants or
their respective beneficiaries, except to the extent the Company pays the
benefits directly and provides adequate evidence of such payment to the Trustee.
To the extent the Trustee does not or cannot pay benefits out of the Trust Fund,
the benefits shall be paid by the Company. Any benefit payments made to a
Participant, or former Participant, or for his benefit pursuant to any provision
of the Plan shall be debited to such Participant’s or former Participant’s
Accounts. All benefit payments shall be made in cash to the fullest extent
practicable.
     9.08 Unclaimed Benefits. In the case of a benefit payable on behalf of a
Participant or former Participant, if the Plan Administrator is unable, after
reasonable efforts, to locate the Participant, the former Participant or the
beneficiary to whom such benefit is payable, upon the Plan Administrator’s
determination thereof, such benefit shall be forfeited to the Company.
Notwithstanding the foregoing, if subsequent to any such forfeiture the
Participant, the former Participant or beneficiary to whom such benefit is
payable makes a valid claim for such benefit,

16



--------------------------------------------------------------------------------



 



such forfeited benefit (without any adjustment for earnings or loss) shall be
restored to the Plan by the Company and paid in accordance with the Plan.
     9.09 Plan Administrator Determination of Pay-Out of Certain Benefits.
Notwithstanding any provision in Section 3.06 to the contrary, the form of
payment of a Participant’s or former Participant’s benefits with respect to the
portion of his Account attributable to the amount, if any, credited to his
Account on December 31, 1994, under the Plan as in effect immediately prior to
the January 1, 1995 restatement of the Plan, and the net income (or net loss)
allocated with respect thereto may, in the sole discretion of the Plan
Administrator, be changed from the form elected by such Participant or former
Participant pursuant to the provisions of the Plan as in effect immediately
prior to the January 1, 1995 restatement of the Plan to one or more other forms
provided in Section 9.04. In making its determination as to the form(s) of
payment, the Plan Administrator may consider the age, family status, health,
financial status, or such other facts as it deems relevant respecting the
Participant or former Participant. The Participant or former Participant may,
but shall not be required to, express his preference to the Plan Administrator
as to such form(s) of payment, but the Plan Administrator shall be under no
obligation to follow such preference. Any such change shall be prior to the time
such portion becomes payable to such Participant or former Participant.
     9.10 Statutory Benefits. If any benefit obligations are required to be paid
under the Plan to a Participant or former Participant in conjunction with
severance of employment under the laws of the country where the Participant or
former Participant is employed or under federal, state or local law, the
benefits paid to a Participant or former Participant pursuant to the provisions
of the Plan will be deemed to be in satisfaction of any statutorily required
benefit obligations.
     9.11 Payment to Alternate Payee Under Domestic Relations Order. Plan
benefits that are awarded to an Alternate Payee in a Domestic Relations Order
shall be paid to the Alternate Payee at the time and in the form directed in the
Domestic Relations Order. The Domestic Relations Order may provide for an
immediate lump sum payment to an Alternate Payee. A Domestic Relations Order may
not otherwise provide for a time or form of payment that is not permitted under
the Plan. A Domestic Relations Order will be disregarded to the extent it awards
an Alternate Payee benefits in excess of the applicable Participant’s or former
Participant’s Vested Interest.
ARTICLE X
ADMINISTRATION OF THE PLAN
     10.01 Plan Administrator. Baker Hughes shall be the “Plan Administrator”
and the “named fiduciary” for purposes of ERISA and shall be subject to service
of process on behalf of the Plan.
     10.02 Resignation and Removal. The members of a Committee serving as Plan
Administrator shall serve at the pleasure of the Board; they may be officers,
directors, or Employees of the Company or any other individuals. At any time
during his term of office, any member of a Committee or any individual serving
as Plan Administrator may resign by giving

17



--------------------------------------------------------------------------------



 



written notice to the Board, such resignation to become effective upon the
appointment of a substitute or, if earlier, the lapse of thirty days after such
notice is given as herein provided. At any time during its term of office, and
for any reason, any member of a Committee or any individual serving as Plan
Administrator may be removed by the Board.
     10.03 Records and Procedures. The Plan Administrator shall keep appropriate
records of its proceedings and the administration of the Plan and shall make
available for examination during business hours to any Participant, former
Participant or the beneficiary of any Participant or former Participant such
records as pertain to that individual’s interest in the Plan. If a Committee is
performing duties as the Plan Administrator, the Committee shall designate the
individual or individuals who shall be authorized to sign for the Plan
Administrator and, upon such designation, the signature of such individual or
individuals shall bind the Plan Administrator.
     10.04 Self-Interest of Plan Administrator. Neither the members of a
Committee nor any individual Plan Administrator shall have any right to vote or
decide upon any matter relating solely to himself under the Plan or to vote in
any case in which his individual right to claim any benefit under the Plan is
particularly involved. In any case in which any Committee member or individual
Plan Administrator is so disqualified to act, the other members of the Committee
shall decide the matter in which the Committee member or individual Plan
Administrator is disqualified.
     10.05 Compensation and Bonding. Neither the members of a Committee nor any
individual Plan Administrator shall receive compensation with respect to their
services on the Committee or as Plan Administrator. To the extent required by
applicable law, or required by the Company, neither the members of a Committee
nor any individual Plan Administrator shall furnish bond or security for the
performance of their duties hereunder.
     10.06 Plan Administrator Powers and Duties. The Plan Administrator shall
supervise the administration and enforcement of the Plan according to the terms
and provisions hereof and shall have all powers necessary to accomplish these
purposes, including, but not by way of limitation, the right, power, and
authority:
     (a) to make rules, regulations, and bylaws for the administration of the
Plan that are not inconsistent with the terms and provisions hereof, and to
enforce the terms of the Plan and the rules and regulations promulgated
thereunder by the Plan Administrator;
     (b) to construe in its discretion all terms, provisions, conditions, and
limitations of the Plan;
     (c) to correct any defect or to supply any omission or to reconcile any
inconsistency that may appear in the Plan in such manner and to such extent as
it shall deem in its discretion expedient to effectuate the purposes of the
Plan;
     (d) to employ and compensate such accountants, attorneys, investment
advisors, and other agents, employees, and independent contractors as the Plan
Administrator may deem necessary or advisable for the proper and efficient
administration of the Plan;

18



--------------------------------------------------------------------------------



 



     (e) to determine in its discretion all questions relating to eligibility;
     (f) to determine whether and when a Participant has incurred a Separation
from Service or Termination of Employment, and the reason for such termination;
     (g) to make a determination in its discretion as to the right of any
individual to a benefit under the Plan and to prescribe procedures to be
followed by distributees in obtaining benefits hereunder;
     (h) to receive and review reports from the Trustee as to the financial
condition of the Trust Fund, including its receipts and disbursements; and
     (i) to establish or designate Funds as deemed investment options as
provided in Article VI.
     10.07 Reliance on Documents, Instruments, etc. The Plan Administrator may
rely on any certificate statement or other representation made on behalf of the
Company, any Employee or any Participant, which the Plan Administrator in good
faith believes to be genuine, and on any certificate, statement, report or other
representation made to it by any agent or any attorney, accountant or other
expert retained by it or the Company in connection with the operation and
administration of the Plan.
     10.08 Claims Review Procedures; Claims Appeals Procedures.
     (a) Claims Review Procedures. When a benefit is due, the Participant, or
the person entitled to Benefits under Section 9.06, should submit a claim to the
office designated by the Plan Administrator to receive claims. Under normal
circumstances, the Plan Administrator will make a final decision as to a claim
within 90 days after receipt of the claim. If the Plan Administrator notifies
the claimant in writing during the initial 90-day period, it may extend the
period up to 180 days after the initial receipt of the claim. The written notice
must contain the circumstances necessitating the extension and the anticipated
date for the final decision. If a claim is denied during the claims period, the
Plan Administrator must notify the claimant in writing, and the written notice
must set forth in a manner calculated to be understood by the claimant:
(1) the specific reason or reasons for the denial;
(2) specific reference to the Plan provisions on which the denial is based;
(3) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and
(4) an explanation of the Plan claims review procedures and time limits,
including a statement of the claimant’s right to bring a civil action under
section 502(a) of ERISA.

19



--------------------------------------------------------------------------------



 



If a decision is not given to the Participant within the claims review period,
the claim is treated as if it were denied on the last day of the claims review
period.
     (b) Claims Appeals Procedures. For purposes of this section the Participant
or the person entitled to Benefits under Section 10 is referred to as the
“claimant.” If a claimant’s claim made pursuant to Section 10.08(a) is denied
and he wants a review, he must apply to the Plan Administrator in writing. That
application can include any arguments, written comments, documents, records, and
other information relating to the claim for benefits. In addition, the claimant
is entitled to receive on request and free of charge reasonable access to and
copies of all information relevant to the claim. For this purpose, “relevant”
means information that was relied on in making the benefit determination or that
was submitted, considered or generated in the course of making the
determination, without regard to whether it was relied on, and information that
demonstrates compliance with the Plan’s administrative procedures and safeguards
for assuring and verifying that Plan provisions are applied consistently in
making benefit determinations. The Plan Administrator must take into account all
comments, documents, records, and other information submitted by the claimant
relating to the claim, without regard to whether the information was submitted
or considered in the initial benefit determination. The claimant may either
represent himself or appoint a representative, either of whom has the right to
inspect all documents pertaining to the claim and its denial. The Plan
Administrator can schedule any meeting with the claimant or his representative
that it finds necessary or appropriate to complete its review.
     The request for review must be filed within 90 days after the denial. If it
is not, the denial becomes final. If a timely request is made, the Plan
Administrator must make its decision, under normal circumstances, within 60 days
of the receipt of the request for review. However, if the Plan Administrator
notifies the claimant prior to the expiration of the initial review period, it
may extend the period of review up to 120 days following the initial receipt of
the request for a review. All decisions of the Plan Administrator must be in
writing and must include the specific reasons for its action, the Plan
provisions on which its decision is based, and a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the
claimant’s claim for benefits, and a statement of the claimant’s right to bring
an action under section 502(a) of ERISA If a decision is not given to the
claimant within the review period, the claim is treated as if it were denied on
the last day of the review period.
     Within 60 days of receipt by a claimant of a notice denying a claim under
the preceding paragraph, the claimant or his or her duly authorized
representative may request in writing a full and fair review of the claim by the
Plan Administrator. The Plan Administrator may extend the 60-day period where
the nature of the benefit involved or other attendant circumstances make such
extension appropriate. In connection with such review, the claimant or his or
her duly authorized representative may review pertinent documents and may submit
issues and comments in writing. The Plan Administrator shall make a decision
promptly, and not later than 60 days after the Plan’s receipt of a request for
review, unless special circumstances (such as the need to hold a hearing)
require an extension of time for processing, in which case a decision shall be
rendered as

20



--------------------------------------------------------------------------------



 



soon as possible, but not later than 120 days after receipt of a request for
review. The decision on review shall be in writing and shall include specific
reasons for the decision, written in a manner calculated to be understood by the
claimant, and specific references to the pertinent Plan provisions on which the
decision is based.
     10.09 Company to Supply Information. The Company shall supply full and
timely information to the Plan Administrator, including, but not limited to,
information relating to each Participant’s Base Compensation, Bonus, Ineligible
Thrift Plan Compensation, Ineligible Pension Plan Compensation, age, Retirement,
death, or other cause of Termination of Employment and such other pertinent
facts as the Plan Administrator may require. The Company shall advise the
Trustee of such of the foregoing facts as are deemed necessary for the Trustee
to carry out the Trustee’s duties under the Plan and the Trust Agreement. When
making a determination in connection with the Plan, the Plan Administrator shall
be entitled to rely upon the aforesaid information furnished by the Company.
     10.10 Indemnity. To the extent permitted by applicable law, the Company
shall indemnify and save harmless the Board, each member of the Committee, each
delegate of the Committee or the Board and the Plan Administrator against any
and all expenses, liabilities and claims (including legal fees incurred to
investigate or defend against such liabilities and claims) arising out of their
discharge in good faith of responsibilities under or incident to the Plan.
Expenses and liabilities arising out of willful misconduct shall not be covered
under this indemnity. This indemnity shall not preclude such further indemnities
as may be available under insurance purchased by the Company or provided by the
Company under any bylaw, agreement, vote of stockholders or disinterested
directors or otherwise, as such indemnities are permitted under applicable law.
ARTICLE XI
ADMINISTRATION OF FUNDS
     11.01 Payment of Expenses. All expenses incident to the administration of
the Plan and Trust, including but not limited to, legal, accounting, Trustee
fees, and expenses of the Plan Administrator, may be paid by the Company and, if
not paid by the Company, shall be paid by the Trustee from the Trust Fund, if
any.
     11.02 Trust Fund Property. All income, profits, recoveries, contributions,
forfeitures and any and all moneys, securities and properties of any kind at any
time received or held by the Trustee, if any, shall be held for investment
purposes as a commingled Trust Fund pursuant to the terms of the Trust
Agreement. The Plan Administrator shall maintain one or more Accounts in the
name of each Participant or former Participant, but the maintenance of an
Account designated as the Account of a Participant or former Participant shall
not mean that such Participant or former Participant shall have a greater or
lesser interest than that due him by operation of the Plan and shall not be
considered as segregating any funds or property from any other funds or property
contained in the commingled fund. No Participant or former Participant shall
have any title to any specific asset in the Trust Fund, if any.

21



--------------------------------------------------------------------------------



 



ARTICLE XII
ADOPTION OF PLAN BY OTHER EMPLOYERS
     12.01 Adoption Procedure.
     (a) With the written approval of the Plan Administrator, any entity that is
an Affiliate may adopt the Plan by appropriate action of its board of directors
or noncorporate counterpart, as evidenced by a written instrument executed by an
authorized officer of such entity or an executed adoption agreement (approved by
the board of directors or noncorporate counterpart of the Affiliate), agreeing
to be bound by all the terms, conditions and limitations of the Plan except
those, if any, specifically described in the adoption instrument, and providing
all information required by the Plan Administrator. The Plan Administrator and
the adopting Affiliate may agree to incorporate specific provisions relating to
the operation of the Plan that apply to the adopting Affiliate only and shall
become, as to such adopting Affiliate and its employees, a part of the Plan.
     (b) The provisions of the Plan may be modified so as to increase the
obligations of an adopting Affiliate only with the consent of such Affiliate,
which consent shall be conclusively presumed to have been given by such
Affiliate unless the Affiliate gives the Company written notice of its rejection
of the amendment within 30 days after the adoption of the amendment.
     (c) The provisions of the Plan shall apply separately and equally to each
adopting Affiliate and its employees in the same manner as is expressly provided
for the Company and its employees, except that the power to appoint or otherwise
affect the Plan Administrator and the power to amend or terminate the Plan shall
be exercised by the Company. The Plan Administrator shall act as the agent for
each Affiliate that adopts the Plan for all purposes of administration thereof.
     (d) Any adopting Affiliate may, by appropriate action of its board of
directors or noncorporate counterpart, terminate its participation in the Plan.
Moreover, the Plan Administrator may, in its discretion, terminate an
Affiliate’s participation in the Plan at any time.
     (e) The Plan will terminate with respect to any Affiliate that has adopted
the Plan pursuant to this Section if the Affiliate ceases to be an Affiliate or
revokes its adoption of the Plan by resolution of its board of directors or
noncorporate counterpart evidenced by a written instrument executed by an
authorized officer of the Affiliate. If the Plan terminates with respect to any
Affiliate, the employees of that Affiliate will no longer be eligible to be
Participants in the Plan.
     (f) For purposes of the Code and ERISA, the Plan as adopted by the
Affiliates shall constitute a single plan rather than a separate plan of each
Affiliate.
     12.02 No Joint Venture Implied. The document which evidences the adoption
of the Plan by an Affiliate shall become a part of the Plan. However, neither
the adoption of the Plan

22



--------------------------------------------------------------------------------



 



by an Affiliate nor any act performed by it in relation to the Plan shall ever
create a joint venture or partnership relation between it and any other
Affiliate.
ARTICLE XIII
NATURE OF THE PLAN
AND ESTABLISHMENT OF THE TRUST
     13.01 Nature of the Plan. The Company intends and desires by the adoption
of the Plan to recognize the value to the Company of the past and present
services of employees covered by the Plan and to encourage and assure their
continued service with the Company by making more adequate provision for their
future retirement security. The establishment of the Plan is, in part, made
necessary by certain benefit limitations which are imposed on the Thrift Plan
and the Pension Plan by the Code. The Plan is intended to constitute an
unfunded, unsecured plan of deferred compensation for a select group of
management or highly compensated employees of the Company. Plan benefits herein
provided are a contractual obligation of the Company which shall be paid out of
the Company’s general assets. Nevertheless, subject to the terms hereof and of
the Trust Agreement, the Company may transfer money or other property to the
Trustee to provide Plan benefits hereunder, and the Trustee shall pay Plan
benefits to Participants, former Participants and their beneficiaries out of the
Trust Fund. To the extent the Company transfers assets to the Trustee pursuant
to the Trust Agreement, the Plan Administrator may, but need not, establish
procedures for the Trustee to invest the Trust Fund in accordance with each
Participant’s or former Participant’s designated deemed investments pursuant to
Article VI respecting the portion of the Trust Fund assets equal to such
Participant’s or former Participant’s Accounts.
     13.02 Establishment of the Trust. The Board, in its sole discretion, may
establish the Trust and direct Baker Hughes, for and on behalf of each Company,
to enter into the Trust Agreement. In such event, the Company shall remain the
owner of all assets in the Trust Fund and the assets shall be subject to the
claims of the Company’s creditors if the Company ever becomes insolvent. For
purposes hereof, the Company shall be considered “insolvent” if (a) the Company
is unable to pay its debts as they become due or (b) the Company is subject to a
pending proceeding as a debtor under the United States Bankruptcy Code (or any
successor federal statute). The chief executive officer of the Company and its
board of directors shall have the duty to inform the Trustee in writing if the
Company becomes insolvent. Such notice given under the preceding sentence by any
party shall satisfy all of the parties’ duty to give notice. When so informed,
the Trustee shall suspend payments to the Participants and former Participants
and hold the assets for the benefit of the Company’s general creditors. If the
Company subsequently alleges that it is no longer insolvent or if the Trustee
receives a written allegation from a third party that the Company is insolvent,
the Trustee shall suspend payments to the Participants and former Participants
and hold the Trust Fund for the benefit of the Company’s general creditors, and
shall determine in accordance with the Trust Agreement whether the Company is
insolvent. If the Trustee determines that the Company is not insolvent, the
Trustee shall resume payments to the Participants and former Participants. No
Participant, former Participant or beneficiary shall have any preferred claim
to, or any beneficial ownership interest in, any assets of the Trust Fund, and,
upon commencement of participation in the Plan,

23



--------------------------------------------------------------------------------



 



each Participant and former Participant shall have agreed to waive his priority
credit position, if any, under applicable state law with respect to the assets
of the Trust Fund.
ARTICLE XIV
MISCELLANEOUS
     14.01 Plan Not Contract of Employment. The adoption and maintenance of the
Plan shall not be deemed to be a contract between the Company and any individual
or to be consideration for the employment of any individual. Nothing herein
contained shall be deemed to (a) give any individual the right to be retained in
the employ of the Company, (b) restrict the right of the Company to discharge
any individual at any time, (c) give the Company the right to require any
individual to remain in the employ of the Company, or (d) restrict any
individual’s right to terminate his employment at any time.
     14.02 Alienation of Interest Forbidden. The interest of a Participant,
former Participant or his beneficiary or beneficiaries hereunder may not be
sold, transferred, assigned, or encumbered in any manner, either voluntarily or
involuntarily, and any attempt so to anticipate, alienate, sell, transfer,
assign, pledge, encumber, or charge the same shall be null and void; neither
shall the benefits hereunder be liable for or subject to the debts, contracts,
liabilities, engagements or torts of any individual to whom such benefits or
funds are payable, nor shall they be an asset in bankruptcy or subject to
garnishment, attachment or other legal or equitable proceedings. The provisions
of this Section 14.02 shall not apply to a Domestic Relations Order.
     14.03 Withholding. All credits to a Participant’s or former Participant’s
Accounts and payments provided for hereunder shall be subject to applicable
withholding and other deductions as shall be required of the Company under any
applicable local, state or federal law.
     14.04 Amendment and Termination. The Board, may from time to time, in its
discretion, amend, in whole or in part, any or all of the provisions of the Plan
on behalf of any Company; provided, however, that no amendment may be made that
would impair the rights of a Participant or former Participant with respect to
amounts already credited to his Accounts. The Board may terminate the Plan at
any time. If the Plan is terminated, (a) the Grandfathered Amounts credited to a
Participant’s or former Participant’s Account shall be paid to such Participant,
or former Participant, or his designated beneficiary in the manner specified by
the Plan Administrator, which may include the payment of a single lump sum
payment in full satisfaction of all of such Participant’s, former Participant’s
or beneficiary’s benefits hereunder, and (b) any other amounts credited to the
Participant’s or former Participant’s Account shall be paid to such Participant,
or former Participant, or his designated beneficiary at the time(s) and in the
form(s) elected by the Participant or former Participant under sections 3.06 and
4.05 (as such elections may have been changed pursuant to Section 3.07).
     14.05 Severability. If any provision of the Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining provisions hereof; instead, each provision shall be fully severable
and the Plan shall be construed and enforced as if said illegal or invalid
provision had never been included herein.

24



--------------------------------------------------------------------------------



 



     14.06 Arbitration. Any controversy arising out of or relating to the Plan,
including without limitation, any and all disputes, claims (whether in tort,
contract, statutory or otherwise) or disagreements concerning the interpretation
or application of the provisions of the Plan, the Company’s employment of the
Participant, or former Participant, and the termination of that employment,
shall be resolved by arbitration in accordance with the Employee Benefit Plan
Claims Arbitration Rules of the American Arbitration Association (the “AAA”)
then in effect. No arbitration proceeding relating to the Plan may be initiated
by either the Company or the Participant, or former Participant, unless the
claims review and appeals procedures specified in Section 10.08 have been
exhausted. Within ten (10) business days of the initiation of an arbitration
hereunder, the Company and the Participant, or former Participant, will each
separately designate an arbitrator, and within twenty (20) business days of
selection, the appointed arbitrators will appoint a neutral arbitrator from the
panel of AAA National Panel of Employee Benefit Plan Claims Arbitrators. The
arbitrators shall issue their written decision (including a statement of finding
of facts) within thirty (30) days from the date of the close of the arbitration
hearing. The decision of the arbitrators selected hereunder will be final and
binding on both parties. This arbitration provision is expressly made pursuant
to and shall be governed by the Federal Arbitration Act, 9 U.S.C. Sections 1-16
(or replacement or successor statute). Pursuant to Section 9 of the Federal
Arbitration Act, the Company and any Participant agrees that any judgment of the
United States District Court for the District in which the headquarters of Baker
Hughes is located at the time of initiation of an arbitration hereunder shall be
entered upon the award made pursuant to the arbitration. Nothing in this
Section 14.06 shall be construed to, in any way, limit the scope and effect of
Article X. In any arbitration proceeding full effect shall be given to the
rights, powers, and authorities of the Plan Administrator under Article X.
     14.07 2005 and 2006 Section 409A Transition Procedures. During the 2005
Plan Year, in accordance with procedures established by the Plan Administrator,
Participants shall be permitted to cancel, in whole or in part, their elections
to defer pursuant to Section 3.01(b) of the Plan for the 2005 Plan Year. For the
2005 Plan Year, in accordance with procedures established by the Plan
Administrator pursuant to Department of Treasury Notice 2005-1, Q-21, no later
than March 15, 2005 Participants shall be permitted to make deferral elections
under Section 3.01(b) with respect to bonuses payable during 2005. In accordance
with procedures established by the Plan Administrator and Section 409A, during
2005 and/or 2006 Participants shall be permitted to make elections as to the
time and form of payment of Plan benefits other than Grandfathered Amounts.
     14.08 Compliance With Section 409A. Except with respect to Grandfathered
Amounts, the Plan shall be operated in compliance with Section 409A and the
provisions of Section 409A shall override any provisions of the Plan to the
extent that they are inconsistent with Section 409A.
     14.09 Governing Law. All provisions of the Plan shall be construed in
accordance with the laws of Texas, except to the extent preempted by federal law
and except to the extent that the conflicts of laws provisions of the State of
Texas would require the application of the relevant law of another jurisdiction,
in which event the relevant law of the State of Texas will nonetheless apply,
with venue for litigation being in Houston, Texas.

25



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this instrument to be executed
by its duly authorized officer this 27th day of October, 2005.

              BAKER HUGHES INCORPORATED
 
       
 
  By:   /s/ Michele Gest
 
       
 
  Title:        Director, Global Benefits

26